Case 5:20-cv-00248-JVS-JEM Document 77 Filed 01/28/21 Page 1 of 3 Page ID #:490



  1
  2
  3
  4
  5
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
 12   THE TIRE HANGER CORPORATION,             Case No. 5:20-cv-00248-JVS-JEM
      a California corporation,                Hon. James V. Selna
 13
 14              Plaintiff,                    JUDGMENT BY DEFAULT AS TO
           v.                                  DEFENDANTS MY CAR GUY
 15
                                               CONCIERGE SERVICES, INC.
 16   MY CAR GUY CONCIERGE,                    d/b/a HOIST HANGER AND
      SERVICES, INC., a Canadian               BRENDAN DALEY
 17   corporation, d/b/a HOIST HANGER;
 18   RICK DALEY, an individual;               Date: February 22, 2021
      BRENDAN DALEY, an individual;
      PIERCEY NORTH, INC., a California        Time: 1:30 p.m.
 19
      corporation, d/b/a PIERCEY               Crtrm: 10C
 20   AUTOMOTIVE GROUP; PIERCEY
 21   WEST, INC., a California corporation,
      d/b/a PIERCEY AUTOMOTIVE
 22   GROUP; PENSKE AUTOMOTIVE
      GROUP, INC., a Delaware corporation;
 23   LITHIA MOTORS, INC., an Oregon
      corporation; GROUP 1 AUTOMOTIVE,
 24   INC., a Delaware corporation; and DOES
 25   1-10, inclusive,

 26              Defendants.
 27
 28

           JUDGMENT BY DEFAULT AGAINST DEFENDANTS MY CAR GUY CONCIERGE
                 SERVICES, INC. d/b/a HOIST HANGER AND BRENDAN DALEY
Case 5:20-cv-00248-JVS-JEM Document 77 Filed 01/28/21 Page 2 of 3 Page ID #:491



  1         On January 25, 2021, Plaintiff The Tire Hanger Corporation’s (“Plaintiff”)
  2   Motion for Default Judgment against Defendants My Car Guy Concierge Services,
  3   Inc. d/b/a Hoist Hanger and Brendan Daley (collectively, “Defendants”) was
  4   considered by the Court. Based upon the Court’s full consideration of the record
  5   including the Complaint, the pleadings, memoranda, declarations and moving papers
  6   in support of Plaintiff’s Motion for Default against Defendants, the documents
  7   presented therein and throughout this action, and the oral arguments and documents
  8   submitted at the hearing, the Court finds that:
  9         WHEREAS Defendant(s) were properly served in this action but have not
 10   responded to the Complaint, and they have not otherwise appeared in this action
 11   prior to the entry of Default;
 12         WHEREAS Plaintiff has met all the conditions necessary for entry of default
 13   judgment pursuant to Federal Rules of Civil Procedure 55 and Local Rule 55;
 14         WHEREAS Defendants have not filed an opposition to the Motion for
 15   Default Judgment;
 16         WHEREAS based on the pleadings, evidence, and papers submitted, Plaintiff
 17   is entitled to damages for its cause of action for breach of the License Agreement;
 18         WHEREAS based on the pleadings, evidence, and papers submitted, Plaintiff
 19   is also entitled to damages under 35 U.S.C. § 284 for reasonable royalties in regard
 20   to its cause of action for patent infringement;
 21         WHEREAS in addition to the above damages, the Court also finds that this
 22   case is exceptional, and Plaintiff is granted leave to file a motion for attorneys’ fees
 23   and costs under 35 U.S.C. § 284;
 24         WHEREAS Plaintiff is also entitled to post-judgment interest pursuant to 28
 25   U.S.C. § 1961(a);
 26   ///
 27   ///
 28
                                                  2
            JUDGMENT BY DEFAULT AGAINST DEFENDANTS MY CAR GUY CONCIERGE
                  SERVICES, INC. d/b/a HOIST HANGER AND BRENDAN DALEY
Case 5:20-cv-00248-JVS-JEM Document 77 Filed 01/28/21 Page 3 of 3 Page ID #:492



  1         For the foregoing reasons, IT IS HEREBY ORDERED, ADJUDGED AND
  2   DECREED AS FOLLOWS:
  3         The Motion for Default Judgment is hereby granted and Default Judgment is
  4   entered in favor of The Tire Hanger Corporation against My Car Guy Concierge
  5   Services, d/b/a Hoist Hanger, and in favor of The Tire Hanger Corporation against
  6   Brendan Daley, consisting of the following which shall be paid to The Tire Hanger
  7   within thirty (30) calendar days from the date of entry of this Order:
  8               Minimum Royalties from My Car Guy Concierge Services, Inc. d/b/a
  9                Hoist Hanger in the amount of $339,370;
 10               Reasonable Royalties from Brendan Daley, in the amount of $27,000;
 11               Attorneys’ fees and costs, in an amount to be determined; and
 12               Post-judgment interest in an amount to be determined.
 13         IT IS FURTHER ORDERED that no just reason exists for delay for
 14   entering this Judgment pursuant to Federal Rule of Civil Procedure 54(b).
 15         IT IS FURTHER ORDERED that the Court directs entry of this Judgment
 16   against each Defendant and that this Judgment shall be binding upon, and inure to
 17   the benefit of, the parties’ respective successors and assigns.
 18         IT IS FURTHER ORDERED that the jurisdiction of this Court is retained
 19   for the purpose of making any further orders necessary or proper for the
 20   construction, modification or enforcement of this Judgment.
 21
 22         IT IS SO ORDERED.
 23
 24   Date: 1/28/21
 25
                                              Hon. James V. Selna
 26                                           United States District Judge
 27
 28
                                                  3
            JUDGMENT BY DEFAULT AGAINST DEFENDANTS MY CAR GUY CONCIERGE
                  SERVICES, INC. d/b/a HOIST HANGER AND BRENDAN DALEY
